In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Huttner, J.), dated March 10, 1998, which denied their motion to restore the action to the trial calendar.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The Supreme Court properly exercised its discretion in denying the plaintiffs’ motion to restore the action to the trial calendar (see, CPLR 3404; Ziobro v Children’s Hosp., 242 AD2d 922; Gonzalez v First Natl. Supermarket, 232 AD2d 609; Jeffs v Janessa, Inc., 226 AD2d 504). Bracken, J. P., Sullivan, Altman and Friedmann, JJ., concur.